Citation Nr: 9901277	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1998 rating decision.


FINDING OF FACT

No competent medical evidence has been presented that tends 
to link current low back disability with the veterans period 
of military service or injury sustained during service.


CONCLUSION OF LAW

The veterans claim of service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 1110, 
5107(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of 

the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of 

a nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the veterans case, no service medical records are 
available.  (The National Personnel Records Center has 
responded to a request by the RO that any such records that 
may have been on file were possibly destroyed in a fire.)  
The only available medical evidence of record shows that the 
veteran was seen as early as 1982 for what was described as 
spondylolisthesis of L5 on the sacrum.  One of the records 
prepared about that time also refers to a history of a back 
injury when the veteran was 20 or 21 years old.  The veteran 
had indicated that he fell on his back and was paralyzed for 
2 days.  Reportedly, he was required to use a bed board for 
21 days.  

The veteran testified in November 1998 about an injury to his 
back while in military service.  He gave the details of the 
injury and also reported that he has experienced continuous 
symptoms since that time.  He described letters that he had 
in his possession that were apparently written shortly after 
the back injury, which letters purportedly provided more 
detailed information regarding the injury and the treatment 
he received in service.  However, these letters have not been 
provided to the Board by the veteran.  

Given the evidence described above, the Board finds that the 
veterans claim is not well grounded.  The salient point to 
be made is that, even if the Board concedes that the veteran 
injured his back in service and experienced continuous 
symptoms since service, no competent medical evidence has 
been presented to link current back disability with such an 
injury in service, or with the continued symptoms since 
service.  Absent such medical evidence, the veterans claim 
may not be considered well grounded.  As alluded to above, 
the veterans testimony as to diagnosis or etiology does not 
suffice.  Espiritu, supra.  



ORDER

Service connection for a low back disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
